DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2019 and 6/29/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b). 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al. US PGPub 2010/0244119. 	Regarding claim 1, Fukuzumi teaches a three dimensional (3D) semiconductor device (110, fig. 1A-2) [0034] comprising:  	a substrate (11, fig. 1A) [0035];  	a plurality of first gate electrodes (WL, fig. 1A) [0036] sequentially stacked on the substrate (11);  	a second gate electrode (SG, fig. 1A) [0040]) on the plurality of first gate electrodes (WL);  	a first channel structure (SP, fig. 1A) [0039] extending through the plurality of first gate electrodes (WL) and a portion (bottom portion) of the second gate electrode (SG);  	a buried insulation pattern (68, fig. 1A) [0065] on a sidewall of the first channel structure (SP), the buried insulation pattern (68) having an upper surface at a higher level than a top end (bottom interface between SP and SDR, fig. 1A) of the first channel structure (SP);  	a second channel structure (SDR + portion of SP over SDR; hereinafter called SDR+SP; fig. 1A) [0076] extending through a remainder (top portion) of the second gate                                             Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a 3D semiconductor device wherein “the second channel structure includes a semiconductor material having a smaller band gap than a band gap of a material of the first channel structure,” as recited in claim 3 and in combination with the rest of the limitations of claim 1; 	a 3D semiconductor device wherein “the second channel structure comprises an intermediate horizontal layer on the upper surface of the buried insulation pattern,” as recited in claim 5 and in combination with the rest of the limitations of claim 1; .  	Claim 6 is also objected to for further limiting and depending upon allowable claim 5.
Claims 12-23 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious
 	a three dimensional (3D) semiconductor device comprising: “a buried insulation pattern on a sidewall of the first channel structure, the buried insulation pattern having an upper surface at a higher level than a top end of the first channel structure” in combination with “the buried conductive pattern spaced apart from the buried insulation pattern” and “the second gate electrode including a lower gate electrode and an upper gate electrode” as recited in claim 12; and  	a three dimensional (3D) semiconductor device comprising “a first buried insulation pattern, in the channel hole, on a sidewall of the first channel structure, the first buried insulation pattern having an upper surface at a higher level than a top end of the first channel structure” in combination with “an intermediate horizontal layer on the upper surface of the first buried insulation pattern; a second buried insulation pattern, in the channel hole, on the intermediate horizontal layer of the second channel structure and a sidewall of the channel layer of the second channel structure; and a buried conductive pattern, in the channel hole, on the second buried insulation pattern and the sidewall of the channel layer of the second channel structure,” as recited in claim 20. 	Claims 13-19 and 21-23 are also allowed for further limiting and depending upon allowed claims 12 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.